Exhibit 10.33
3COM CORPORATION
STAND ALONE RESTRICTED STOCK AGREEMENT
     3Com Corporation has granted Ronald A. Sege (the “Participant”), Restricted
Stock shares in accordance with the Participant’s Employment Agreement dated
April 29, 2008 (“Employment Agreement”), subject to the following terms and
conditions as set forth in this Award Agreement. The “Effective Date” of this
Award Agreement shall be May 6, 2008.
     1. Definitions; Vesting and Reacquisition Rights. As used herein, the
following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Award.
          (b) “Applicable Laws” means the requirements relating to the
administration of restricted stock plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and any other applicable
laws.
          (c) “Award” means, individually or collectively, the grant of
Restricted Stock under this Award Agreement and Notice of Grant of Restricted
Stock.
          (d) “Award Agreement” means this Stand Alone Restricted Stock
Agreement between the Company and the Participant evidencing the terms and
conditions of this Award.
          (e) “Board” means the Board of Directors of 3Com Corporation.
          (f) “Cause” means:
               (i) The Participant’s willful and continued failure to perform
the duties and responsibilities of his position after there has been delivered
to the Participant a written demand for performance from the Board which
describes in reasonable detail the basis for the Board’s belief that the
Participant has not substantially performed his duties and provides the
Participant the opportunity to present to the Board his good faith reasons for
not so performing and, if the Board does not agree with such reasons, with
thirty (30) days to take corrective action;
               (ii) Any act of personal dishonesty taken by the Participant in
connection with his responsibilities as an employee of the Company with the
intention or reasonable expectation that such action may result in the
substantial personal enrichment of the Participant;
               (iii) The Participant’s conviction of, or plea of nolo contendere
to, a felony;
               (iv) A breach of any fiduciary duty owed to the Company by the
Participant;
               (v) The Participant being found individually liable in any
Securities and Exchange Commission or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not the Participant admits or denies liability);
               (vi) The Participant (A) obstructing or impeding; (B) endeavoring
to influence, obstruct or impede, or (C) failing to materially cooperate with,
any investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Participant’s

-1-



--------------------------------------------------------------------------------



 



failure to waive attorney-client privilege relating to communications with the
Participant’s own attorney in connection with an Investigation will not
constitute “Cause”; or
               (vii) The Participant’s disqualification or bar by any U.S.
governmental or self-regulatory authority from serving in the capacity
contemplated by the Employment Agreement or the Participant’s loss of any U.S.
governmental or self-regulatory license that is reasonably necessary for the
Participant to perform his responsibilities to the Company under the Employment
Agreement, if (A) the disqualification, bar or loss continues for more than
thirty (30) days, and (B) during that period the Company uses its good faith
efforts to cause the disqualification or bar to be lifted or the license
replaced. While any disqualification, bar or loss continues during the
Participant’s employment, the Participant will serve in the capacity
contemplated by the Employment Agreement to whatever extent legally permissible
and, if the Participant’s employment is not permissible, the Participant will be
placed on leave (which will be paid to the extent legally permissible).
          (g) “Change in Control” means the occurrence of any of the following
events:
                    (i) Any Person becoming the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
                    (ii) The approval by the stockholders of the Company, or if
stockholder approval is not required, approval by the Board, of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; or
                    (iii) The consummation by the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
                    (iv) A change in the composition of the Board within any
twelve (12) month period during the Term (as defined in the Employment
Agreement) and pursuant to a plan in which the proponent proposes alternative
directors to the Board, as a result of which fewer than a majority are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the date of the Employment Agreement, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of those directors whose election or nomination was not in
connection with any transactions described in subsections (i), (ii), or (iii) of
this Section 1(g) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
          (h) “Code” means the U.S. Internal Revenue Code of 1986, as amended.
          (i) “Committee” means a committee, which may consist of one or more
persons whom may or may not be Board members, as is consistent with the
Applicable Laws, appointed by the Board.
          (j) “Common Stock” means the common stock of the Company.
          (k) “Company” shall mean 3Com Corporation and any successor
corporation thereto.

2



--------------------------------------------------------------------------------



 



          (l) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary as an independent contractor to render
services to such entity.
          (m) “Date of Restricted Stock Grant” shall mean the “Date of Grant” as
set forth in the Notice of Grant.
          (n) “Director” means a member 3Com’s Board of Directors.
          (o) “Disability” means the Participant’s inability to substantially
perform his duties under the Employment Agreement as a result of incapacity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a period of twelve months.
          (p) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or any leave for which a return to employment is
guaranteed under Applicable Laws, or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.
          (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (r) “Good Reason” means the occurrence of any of the following,
without the Participant’s express written consent; provided however, that
Participant must provide the Company notice of Good Reason within 30 days of the
initial existence of one of the above conditions, upon which notice Company
shall then have 30 days in which to remedy the condition, under which
circumstances Company shall not be required to pay any amounts specified in
Section 8 of the Employment Agreement:
               (i) A material diminution in Participant’s authority, duties or
responsibilities in effect immediately prior to such reduction;
               (ii) A material diminution in Participant’s Base Salary or Target
Annual Incentive (as such terms are defined in the Employment Agreement) as in
effect immediately prior to such reduction other than pursuant to a reduction
that also is applied to substantially all other executive officers of the
Company and which reduction reduces the Base Salary and/or annual cash incentive
by a percentage reduction that is no greater 15%;
               (iii) A material diminution in the kind or level of employee
benefits to which Participant is entitled immediately prior to such reduction
with the result that Participant’s overall benefits package is significantly
reduced other than pursuant to a reduction that is also applied to substantially
all other executive officers of the Company that reduces the level of employee
benefits by a percentage reduction that is no greater that 15%;
               (iv) The relocation of Participant to a facility or location
outside the United States;
               (v) The failure of the Company to obtain the assumption of the
Employment Agreement by a successor and an agreement that Participant will
retain the same role and responsibilities in the merged or surviving parent
company as he had prior to the merger under Section 1 of the Employment
Agreement or, if more favorable, the same role and responsibilities that
Participant had immediately prior to the merger; or

3



--------------------------------------------------------------------------------



 



               (vi) The failure of the Company to appoint Participant as its
Chief Executive Officer by April 30, 2011, or the appointment of another as
Chief Executive Officer after the Effective Date (as such term is defined in the
Employment Agreement).
          (s) “In Connection with a Change of Control” means within three
(3) months prior to or twelve (12) months following a Change of Control.
          (t) “Initial Vesting Date” shall be the date occurring one (1) year
after the Date of Restricted Stock Grant.
          (u) “Notice of Grant” shall mean the “NOTICE OF GRANT OF RESTRICTED
STOCK”. The Notice of Grant is part of this Award Agreement.
          (v) “Number of Restricted Stock” shall mean the “Total Number of
Restricted Stock Granted” as set forth in the Notice of Grant.
          (w) Intentionally Omitted.
          (x) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (y) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (z) “Restricted Stock” means shares of Common Stock or units/rights to
acquire shares of Common Stock granted pursuant to this Agreement that are
subject to vesting, as adjusted in accordance with this Agreement.
          (aa) “Service Provider” means an Employee, Director or Consultant.
          (bb) Intentionally omitted.
          (cc) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code and also include
partnerships, limited liability companies and other entities that are at least
30% owned by the Company.
          Vesting, Restrictions on Unvested Shares and Unvested Share
Reacquisition Right.
          Vesting. Subject to the terms and conditions of this Award Agreement,
and provided that the Participant remains a Service Provider through each
vesting date, the Restricted Stock shall become “Vested Shares” for purposes of
this Award Agreement in three (3) equal, annual installments, commencing on the
Initial Vesting Date. Until the shares of Restricted Stock vest and become
Vested Shares, which unvested shares shall be called Unvested Shares (as defined
below), neither the Unvested Shares, nor any right with respect to the Unvested
Shares of Restricted Stock under this Agreement, may be sold, assigned,
transferred, pledged, hypothecated (by operation of law or otherwise) or
otherwise conveyed or encumbered and shall not be subject to execution,
attachment or similar process. Any attempted sale, assignment, transfer, pledge,
hypothecation or other conveyance or encumbrance shall be void and unenforceable
against the Company or any affiliate of the Company. Upon becoming Vested
Shares, such restrictions shall lapse. A legend or legends may be affixed to
share certificates representing the Restricted Stock evidencing these
restrictions.
          Notwithstanding the foregoing, in the event that Participant’s
employment is terminated by the Company without Cause or if Participant resigns
for Good Reason, and such termination is not in Connection with a Change of
Control, then Participant will receive twelve (12) months accelerated vesting
with respect to Participant’s then outstanding unvested portion of the Award, at
which time such

4



--------------------------------------------------------------------------------



 



additionally vested shares shall become Vested Shares, provided that Participant
signs the separation agreement and release of claims as set forth in Section
8(d) of the Employment Agreement and otherwise complies with such section.
     Notwithstanding the foregoing, in the event that Participant’s employment
is terminated by the Company without Cause or if Participant resigns for Good
Reason, and such termination is in Connection with a Change of Control, then
Participant will become fully vested in Participant’s then outstanding unvested
portion of the Award, at which time such additionally vested shares shall become
Vested Shares, provided that Participant signs the separation agreement and
release of claims as set forth in Section 8(d) of the Employment Agreement and
otherwise complies with such section.
     Notwithstanding the foregoing, in the event that Participant resigns for
Good Reason due to (x) the failure of the Company to appoint Participant as
Chief Executive Officer by April 30, 2011 or in the event of the appointment of
another as Chief Executive Officer after April 29, 2010, the vesting of
Participant’s then outstanding unvested portion of the Award will be accelerated
in full, at which time such additionally vested shares shall become Vested
Shares, or (y) the appointment of another as Chief Executive Officer prior to
April 30, 2010, the vesting of half of the outstanding unvested portion of the
Award will be accelerated in full, at which time such additionally vested shares
shall become Vested Shares, provided in each case that Participant signs the
separation agreement and release of claims as set forth in Section 8(d) of the
Employment Agreement and otherwise complies with such section.
          Unvested Share Reacquisition Right. In the event that the
Participant’s Service Provider relationship with the Company is terminated for
any reason, with or without Cause, the Company shall automatically reacquire all
shares of Restricted Stock that are not Vested Shares as of the termination date
(the “Unvested Shares”) without any action on the part of Participant, who shall
forfeit such shares immediately, and the Participant shall not be entitled to
any payment therefor (the “Unvested Share Reacquisition Right”).
     2. Leaves of Absence. Unless the Administrator provides otherwise or as
otherwise required by Applicable Laws, the Restricted Stock shall cease to vest
on the 91st day of any unpaid leave of absence and shall only recommence upon
the Participant’s return to active service.
     3. Rights as a Shareholder or Employee. The Participant shall have no
rights as a stockholder with respect to the shares of Restricted Stock until
such time as the shares are issued to the Participant in the form of a
certificate or certificates or other appropriate means of distributing the
Vested Shares, at the Company’s discretion. Except as provided in this
Agreement, no adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to the date such shares are issued.
     4. No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS AN EMPLOYEE OR OTHER SERVICE PROVIDER AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE RESTRICTED
STOCK OR ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR OTHER SERVICE PROVIDER FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY
WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE OR OTHER SERVICE PROVIDER OF THE
COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE OR NOTICE.

5



--------------------------------------------------------------------------------



 



     5. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation or
Change of Control.
          (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, as well as the price per share of Common Stock covered
by each such outstanding Award, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify the
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for the Participant
to have the right to exercise his Award until ten (10) days prior to such
transaction as to all of the stock covered thereby, including shares of
Restricted Stock as to which the Award would not otherwise be vested or
exercisable. In addition, the Administrator may provide that any Company
repurchase option or forfeiture applicable to any shares covered by the Award
shall lapse as to all such shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, if applicable, an Award will
terminate immediately prior to the consummation of such proposed action.
          (c) Change of Control. In the event of a Change of Control, each
outstanding Restricted Stock award shall be assumed or an equivalent award
substituted by the successor corporation or a Parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Restricted Stock, the Participant shall fully vest
in the Restricted Stock, including shares of Restricted Stock as to which it
would not otherwise be vested. For the purposes of this paragraph, the
Restricted Stock shall be considered assumed if, following the Change of
Control, the Restricted Stock confers the right to receive, for each share of
Restricted Stock and each unit/right to acquire a share of Restricted Stock that
is subject to the Restricted Stock award immediately prior to the Change of
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change of Control by holders of Common Stock for each
share of Restricted Stock and each unit/right to acquire a share of Restricted
Stock held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the Change of Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received, for
each share of Restricted Stock and each unit/right to acquire a share subject to
the Restricted Stock award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change of Control.

6



--------------------------------------------------------------------------------



 



     6. Non-Transferability of Restricted Stock. Restricted Stock may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution.
     7. Conditions Upon Issuance of Shares. No Restricted Stock shall be issued
pursuant to this Award Agreement if the issuance and delivery of such Restricted
Stock would constitute a violation of any applicable federal or state securities
law or other law or regulation, or would fail to satisfy the requirements of any
stock exchange upon which the Restricted Stock may then be listed. As a
condition to the issuance and delivery of the Restricted Stock, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company. The Company shall not be required (a) to transfer on its books any
shares which are sold or transferred in violation of any of the provisions set
forth in this Award Agreement or the Employment Agreement, or (b) to treat as
the owner of the shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom the shares shall have been so transferred.
     8. Legends. The Company may at any time place legends referencing the
Unvested Share Reacquisition Right set forth above and any applicable federal
and/or state securities law or other restrictions on any and all certificates
representing shares of Restricted Stock subject to the provisions of this Award
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of
Restricted Stock acquired under this Award Agreement in the possession of the
Participant in order to carry out the provisions of this Section 8. Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:
          “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS SET FORTH IN THIS AWARD AGREEMENT BETWEEN THE CORPORATION AND THE
REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION.”
     9. Escrow.
          (a) Establishment of Escrow. To ensure that the Restricted Shares
subject to the Unvested Share Reacquisition Right will be available for
reacquisition, the Company may require the Participant to deposit the
certificate or certificates evidencing the Unvested Shares with an escrow agent
designated by the Company under the terms and conditions of an escrow agreement
approved by the Company. If the Company does not require such deposit as a
condition of the issuance of Restricted Stock to the Participant, the Company
reserves the right at any time to require the Participant to so deposit the
Unvested Share certificate or certificates in escrow. The Company shall bear the
expenses of the escrow.
          (b) Delivery of Shares to the Participant. As soon as practicable
after the expiration of the Unvested Share Reacquisition Right, the escrow agent
shall deliver to the Participant the Restricted Stock no longer subject to such
restriction.
     10. Section 83(b) Election; Withholding. The Participant acknowledges and
understands that when the shares of Restricted Stock become Vested Shares under
this Award Agreement, Section 83 of the Code imposes a tax at ordinary income
rates with respect to such Vested Shares in an amount equal to the fair market
value of such Vested Shares, determined on the date such shares become Vested
Shares. The Participant also understands that (i) alternatively, the Participant
may elect to be taxed in the year the shares were granted rather than when the
shares become Vested Shares by filing an election under Section 83(b) of the
Code with the Internal Revenue Service within thirty (30) days from the Grant
Date; (ii) if

7



--------------------------------------------------------------------------------



 



the Participant files such an election, the Participant will be taxed at
ordinary income rates on the fair market value of the shares on the Grant Date;
(iii) if the Participant makes such an election he must provide the Company with
a copy of the election no later than three (3) business days after filing the
election with the Internal Revenue Service; and (iv) the Participant must file
another copy of the election with his federal income tax return for the tax year
in which Participant filed the election. The Participant acknowledges that it is
the Participant’s sole responsibility and not the Company’s responsibility to
determine whether it is advisable to make the election and, if the Participant
so elects, to file the election in a timely fashion and to make any filings
under corresponding provisions of state tax law.
     At the time that this Award Agreement is executed, or at any time
thereafter as determined by the Company, the Company shall have the right to
withhold the applicable minimum withholding taxes, including but not limited to
federal tax, state tax, foreign taxes, or social taxes, if any, which arise in
connection with the acquisition of Restricted Stock pursuant to the Employment
Agreement, including, without limitation, obligations arising upon (i) the
transfer, in whole or in part, of any shares of Restricted Stock, (ii) the lapse
of any restriction with respect to any shares of Restricted Stock acquired
pursuant to the Employment Agreement, or (iii) the filing of an election to
recognize a tax liability. The Participant authorizes the Company to withhold
from the Participant’s compensation such amounts as may be necessary to satisfy
the minimum applicable tax withholding obligations arising in connection with
the issuance of the shares of Restricted Stock pursuant to the Employment
Agreement. The Company shall have no obligation to issue a certificate as to the
shares and/or to release the shares from escrow until applicable withholding
obligations have been satisfied.
     11. Trade Shares for Taxes. Please circle the applicable election below if
you wish to trade shares to satisfy the minimum required tax withholding
determined upon the date of vesting outlined in this Agreement. If you elect to
trade shares to satisfy the minimum taxes due, the remaining amount due after
the trade, less than the value of one share, will be deducted from your cash
compensation. If you wish to change your election during the life of the Award
Agreement, you must contact stock administration at least thirty (30) days prior
to the applicable vesting date.
TRADE SHARES FOR TAXES DUE (please circle one):     YES [CIRCLED]     NO
If you do not wish to trade shares for taxes, and select “no” above, you must
provide payment to stock administration within fifteen (15) days from date of
vesting. If payment is not provided within fifteen (15) days after applicable
taxes are due, stock administration will have the authority and discretion to
(i) trade shares to satisfy such applicable taxes or (ii) to withhold the entire
tax obligation from your compensation.
     12. Broker. Your Restricted Stock will be deposited directly into your
brokerage account with the Company’s approved broker when vested and the
applicable withholding obligations have been satisfied.
     13. Further Instruments; Binding Effect. The parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Award Agreement. This
Award Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.
     14. Administration; Amendment or Termination. All questions of
interpretation concerning this Award Agreement shall be determined by the
Administrator in its sole discretion. All determinations by the Administrator
shall be final and binding upon all persons having an interest in this Award
Agreement. The Administrator may at any time amend, alter, suspend or terminate
the Agreement; provided, however, that no such amendment, alteration, suspension
or termination may adversely affect the Restricted Stock hereof without the
written consent of the Participant. Termination of

8



--------------------------------------------------------------------------------



 



the Agreement shall not affect the Administrator’s ability to exercise the
powers granted to it hereunder with respect to Awards granted under the
Agreement prior to the date of such termination.
     15. Entire Agreement; Applicable Law; Severability. This Award Agreement,
along with the Participant’s Employment Agreement, constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof. To the
extent that this Award Agreement sets forth terms and conditions that are less
beneficial to the Participant than the Employment Agreement, the terms of the
Employment Agreement shall prevail.
     If one or more provisions of this Award Agreement are held invalid, illegal
and/or unenforceable in any respect, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provision(s) shall be deemed null and
void; provided, however, to the extent permissible under applicable law, that
any such provision(s) shall be first construed, interpreted and/or revised to
permit this Award Agreement to be construed so as to foster the intent of this
Award Agreement and the Employment Agreement.
     16. Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Company at its then current principal
executive office or to such other address as the Company may hereafter designate
to the Participant. Any notice to be given to the Participant hereunder shall be
addressed to the Participant at the last address known to the Company, or at
such other address as the Participant may hereafter designate to the Company. A
notice shall be deemed to have been duly given when personally delivered or
mailed by registered or certified mail to the party entitled to receive it.
     17. Data Privacy. By entering into this Award Agreement, the Participant
consents to the collection, use and transfer of personal data as described in
this Section. The Participant understands that the Company and its subsidiaries
hold certain personal information about the Participant including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social security number or equivalent tax identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all shares or other entitlements to shares awarded,
cancelled, exercised, vested, unvested or outstanding in the Participant’s
favor, for the purpose of managing and administering this Award Agreement
(“Data”). The Participant further understands that the Company and/or its
subsidiaries will transfer Data amongst themselves as necessary for the purposes
of implementation, administration, and management of the Participant’s
participation in this Award Agreement, and that the Company and/or its
subsidiaries may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of this Award
Agreement (“Data Recipients”). Where the Company or any of its subsidiaries
transfer Data to any Data Recipients, it will take into account any legal
obligations which apply with respect to the processing of that Data. The
Participant understands that these Data Recipients may be located in the
Participant’s country of residence, the European Economic Area, or elsewhere
throughout the world, including, but not limited to, the United States. The
Participant hereby authorizes the Data Recipients to receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in this
Award Agreement, including any transfer of such Data, as may be required for the
administration of this Award Agreement and/or the subsequent holding of shares
of Restricted Stock on the Participant’s behalf, to a broker or third party with
whom the shares acquired upon vest may be deposited. The Participant understands
that he or she may, at any time, review the Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company’s Stock Administration Department. The Participant further understands
that withdrawing consent may affect the Participant’s ability to participate in
this Award Agreement. Without prejudice to other provisions of this Award
Agreement, the Company hereby reserves the right to terminate the

9



--------------------------------------------------------------------------------



 



Participant’s participation in this Award Agreement (including, but not limited
to, the Participant’s ability to vest in the shares of Restricted Stock granted
hereunder) if, by withdrawal of the Participant’s consent to the collection, use
and transfer of Data, the Company and/or Data Recipients may not, in the
Company’s sole discretion, lawfully administer the Participant’s participation
in this Award Agreement.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement
as of the day and year first above written. By signing below, the Participant
acknowledges that he/she has read, understood and accepted all of the terms,
conditions and restrictions of this Award Agreement.

         
PARTICIPANT
      3COM CORPORATION
 
       
/s/ Ronald A. Sege
      /s/ Neal D. Goldman
 
       
Ronald A. Sege
      Neal D. Goldman
President and COO
      Executive Vice President and Chief Legal and Administrative Officer
 
       
5/16/08
       
 
       
Date
      Date

11